EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Stevens on May 10, 2022.
The application has been amended as follows: 
Claim 4 is amended as follows:
A period is added to the end of the claim.
Claim 13 is amended as follows:
“a hollow tube or naturally sprung material” in line 2 is changed to “a hollow tube of naturally sprung material”
Claim 48 is amended as follows:
“of cable” in line 2 is changed to “of the cable”
Reasons for Allowance
Claims 1-49 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Ormsby et al., (US 20080015570; hereinafter Ormsby) and Gobel et al., (US 20130115784; hereinafter Gobel) were found to be pertinent to the claimed invention. In view of Applicant’s Request for Continued Examination filed December 8, 2021, it is the Examiner’s position that Ormsby and Gobel fail to disclose, teach, or suggest the claimed invention. Specifically, Ormsby discloses (Figures 1-2) a cable (20) for conveying radiofrequency and/or microwave frequency energy to an electrosurgical instrument (60) at a first end of the cable (20), the cable comprising: a hollow tube comprising inner (50) and outer (52) electrically conductive layers separated by dielectric material (55) to form a transmission line; a first terminal (64) at the first end of the cable for forming an electrical connection to the inner conductive layer; a second terminal (62) at the first end of the cable for forming an electrical connection to the outer conductive layer ([0034]-[0035], [0038]). Ormsby fails to disclose a rotatable component at the first end of the cable, wherein the rotatable component comprises a longitudinal passageway continuous with the hollow tube, and wherein the rotatable component is rotatable relative to the transmission line and comprises: a first portion electrically connected to the first terminal, wherein the first portion and the first terminal are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other; and a second portion electrically connected to the second terminal, wherein the second portion and the second terminal are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other, wherein the first portion and the second portion include the longitudinal passageway. 
Gobel teaches a rotatable component (device shown in Figures 1-3) at the first end of a cable, wherein the rotatable component comprises a longitudinal passageway continuous with the cable (the longitudinal passageway starting from within adapter 22 and continuing within elements 12 and 32 to within adapter 42; the longitudinal passageway housing the inner elements such as 14, 34, etc., the longitudinal passageway outlined for example in Figure 6 with a dotted line for illustration purposes), and wherein the rotatable component is rotatable relative to the transmission line of the cable and comprises: a first portion (10) electrically connected to a first terminal of the cable (through connector 43), wherein the first portion (10) and the first terminal are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other; and a second portion (30) electrically connected (through connector 44 of element 32) to a second terminal of the cable (through connector 44). However, Gobel fails to teach that the second portion and the second terminal are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other. Specifically, in the modified device taught by the Ormsby/Gobel combination, these two elements would be provided in a fixed relationship in the modified device, preventing a rotational relationship between the two elements. Therefore, independent claims 1 and 27 are allowed. Claims 2-26 and 28-49 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794